On September 5,1996, relator filed a complaint in mandamus that was filed and docketed as case No. 96-2042. On September 6,1996, relator filed a complaint in mandamus that was filed and docketed as case No. 96-2048. It appearing to the court that the documents filed in case No. 96-2048 are duplicates of the documents filed in ease No. 96-2042,
IT IS ORDERED by the court, sua sponte, that case No. 96-2048 be, and hereby is, dismissed. The court will proceed to consider case No. 96-2042 pursuant to S.CtPrae.R. X(5).